                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOLITA DUGLAS,
     Plaintiff

       v.                                             CIVIL ACTION NO. 19-CV-4107

STEFFAN W. SCHULZ,
     Defendant.

                                        MEMORANDUM

PRATTER,J.                                                           SEPTEMBE~

       Prose Plaintiff Lolita Duglas has filed a Complaint on the Court's preprinted form. She

has also filed a Motion for leave to proceed informa pauperis. For the following reasons, the

Motion will be granted and the Complaint will be dismissed without prejudice for lack of subject

matter jurisdiction.

I.     FACTS

       Ms. Duglas's Complaint was quite brief. She has named as a defendant Steffan W.

Schulz, M.D. (ECF No. 2 at 2, 3.) Ms. Duglas asserts both federal question jurisdiction under

28 U.S.C. § 1331 and diversity jurisdiction under § 1332 as a basis for the Court's exercise of

subject matter jurisdiction. (Id. at 3.) Both Ms. Duglas and Dr. Schulz are identified as being

located in Philadelphia, Pennsylvania. (Id. at 1-3.) Ms. Duglas apparently sees Dr. Schulz for

treatment of lupus and she complains that he has not been able to cure her condition. (Id. at 4.)

She asks the Court to help. (Id. at 3, 5.)

II.    STANDARD OF REVIEW

       The Court grants Ms. Duglas leave to proceed informa pauperis. Accordingly, the Court

must review the pleadings and dismiss the matter if the action is frivolous, malicious, or fails to
forth a proper basis for this Court's subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed.

R. Civ. P. 12(h)(3) ("If the court determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action."); Group Against Smog and Pollution, Inc. v. Shenango, Inc.,

810 F.3d 116, 122 n.6 (3d Cir. 2016) (explaining that "an objection to subject matter jurisdiction

may be raised at any time [and] a court may raise jurisdictional issues sua sponte"). As the

Court has already informed Ms. Duglas in another case she has filed in this District, even though

her pro se pleadings will be liberally construed, as a plaintiff commencing an action in federal

court, she bears the burden of establishing federal jurisdiction. See Duglas v. Kemper, Civ. A.

No. 3010 (citing Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) ("The

burden of establishing federal jurisdiction rests with the party asserting its existence.").)

III.   DISCUSSION

       Ms. Duglas has failed to assert a basis for this Court's exercise of subject matter

jurisdiction. There is no basis for the exercise of federal question jurisdiction under § 1331

because Ms. Duglas raises no federal constitutional or statutory claims. Because there is no basis

for federal question jurisdiction, the Court will not exercise supplemental jurisdiction over any

state law claim she may have against Dr. Schulz. Finally, given that Ms. Duglas asserts that both

she and Dr. Schulz are located in Philadelphia, complete diversity is lacking under§ 1332(a).

       Because it may be possible for Ms. Duglas to amend her complaint to cure the

jurisdictional defect the Court has identified, her Complaint will be dismissed without prejudice,

and she will be permitted an opportunity to file an amended complaint.

         An appropriate order follows.




                                                  2
